Citation Nr: 1335998	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  06-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009. 

3.  Entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009. 

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi.

[The issues of entitlement to service connection for diabetes mellitus, claimed as secondary to a kidney transplant; entitlement to service connection for nerve damage to the outer left thigh, claimed as secondary to medication taken for diabetes mellitus; entitlement to service connection for hypertension; entitlement to service connection for a neck disorder; entitlement to an initial compensable rating for hemorrhoids; and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities, are the subject of a separate decision under different docket number.] 


REPRESENTATION

Appellant represented by:	James A. Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and from December 2003 to August 2004.  He also had service in the Army Reserve from October 1984 to December 1986 and from April 1991 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective August 4, 2004; continued a 10 percent rating assigned for surgical incision of the right heel; denied service connection for sleep apnea, a left calcaneal bone spur, polycystic kidney disease with secondary renal failure, and renal calculi; and declined to reopen a claim for service connection for a back disorder.  

The Veteran presented testimony at a personal before the undersigned Veterans Law Judge in August 2008.  A transcript is of record.  The Board subsequently remanded the claims referenced in the preceding paragraph in November 2008 for additional development.  

Service connection for a left calcaneal bone spur was granted in an April 2010 rating decision.  The April 2010 rating decision also assigned a 20 percent rating for service-connected surgical incision of the right heel, effective September 23, 2009.  For reasons that are unclear, the diagnostic criteria used to evaluate the service-connected surgical incision of the right heel were changed from those that evaluate scars (38 C.F.R. § 4.118, Diagnostic Code 7804) to those that evaluate foot injuries (38 C.F.R. § 4.71a, Diagnostic Code 5284).

In a November 2010 decision, the Board recharacterized the issues of entitlement to service connection for polycystic kidney disease and renal calculi under the heading of a kidney disability to more accurately reflect the nature of the Veteran's claimed disability.  That claim, along with the claims for service connection for sleep apnea and increased ratings for bilateral hearing loss and surgical incision of the right heel, were denied.  The Board reopened the claim for service connection for a back disability and remanded it for additional development. 

An undated Motion to Vacate the Board's November 2010 decision was recently received from the Veteran's current representative.  In light of the argument advanced in the Motion to Vacate, and for the reasons to be discussed more fully below, the Board will vacate its November 2010 decision as it pertained to the issues of entitlement to service connection for sleep apnea; entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009; and entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009.  Given that service connection for a back disability was granted by the Board in a separate March 2012 decision, which was effectuated in a May 2012 rating decision, that part of the Board's November 2010 decision will not be vacated.  

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to an increased rating for service-connected left calcaneal bone spur has been raised by the record.  The RO incorrectly treated this claim as a claim to reopen.  See April 2012 rating decision.  In addition, the issues of entitlement to service connection for neurological and gastrointestinal problems as a result of receiving an anthrax vaccine during service have also been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since the Board does not have jurisdiction over any of the mentioned claims, they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea; entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009; and entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  

In the undated Motion to Vacate, the Veteran's current representative asserts that the Veteran's due process rights were violated as the Board incorrectly identified his representative as the Disabled American Veterans, rather than The American Legion, in its November 2010 decision.  The Board agrees.  Accordingly, the November 2, 2010, Board decision addressing the issues of entitlement to service connection for sleep apnea; entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009; and entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009, is vacated.  As noted in the Introduction, the November 2010 Board decision also reopened a claim for service connection for a back disability and remanded it for additional development.  Given that the Board subsequently granted this claim in a separate March 2012 decision, that part of the Board's November 2010 decision as it pertained to the claim for service connection for a back disability will not be vacated.  


REMAND

Additional development is needed before the Board can readjudicate the issues of entitlement to service connection for sleep apnea; entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009; and entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009.

It does not appear that the Veteran's comprehensive treatment records from the VA facility in Pittsburgh have been associated with the claims folder since December 2008.  This must be accomplished on remand.  

The Veteran's service-connected disabilities were last evaluated in September 2009.  Given that over four years have passed since they were evaluated, contemporaneous examinations are needed.

The Veteran's service connected surgical incision of the right heel was initially rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The RO specifically noted that a right heel spur was surgically corrected during service, that the deformity corrected existed prior to service, and that the current disability resulted from a surgical scar.  See May 1989 rating decision (emphasis added).  The rating criterion was amended to Diagnostic Code 7804 in a January 1992 hearing officer's decision.  The Board notes that diagnostic codes 7805 and 7804 are two of the diagnostic codes under the schedule of ratings for the skin that evaluate scars.  For reasons that are unclear, the RO changed the diagnostic criteria to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides the rating criteria for other foot injuries, in the April 2010 rating decision that assigned a 20 percent evaluation effective September 23, 2009.  Given the findings made in the May 1989 rating decision, this change in diagnostic criteria must be explained on remand.  

The Veteran's representative has raised the question of whether certain complaints noted in the Veteran's service treatment records from his first period of active duty (October 1980 to October 1984) were early manifestations of his subsequently diagnosed kidney disease.  Given these assertions, which were not addressed in any of the previous VA examinations conducted in conjunction with that claim, remand is necessary to schedule the Veteran for an appropriate VA examination that addresses this question.  As this claim is being remanded for the foregoing development, an attempt should be made to obtain the Veteran's complete treatment records from Dr. S.J.A., who treated the Veteran for his kidney disease.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's comprehensive treatment records from the VA facility in Pittsburgh dated since December 2008.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. S.J.A., who treated the Veteran for his kidney disease.  

3.  Provide an explanation as to why the diagnostic criteria used to evaluate the Veteran's service-connected surgical incision of the right heel was changed from 38 C.F.R. § 4.118, Diagnostic Code 7804, to 38 C.F.R. § 4.71a, Diagnostic Code 5284, in the April 2010 rating decision.  If this change was made in error, the issue of entitlement to service connection for right heel spur that has been raised by the record must be adjudicated.  

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Testing should be conducted to determine the current severity of the Veteran's hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test. 

The examiner should fully describe the functional effects caused by the Veteran's hearing disability.  

The examiner should provide interpretations of the private audiograms dated February 2007 and March 2010.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

5.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected surgical incision of the right heel.  The type of examination scheduled hinges on whether the Veteran's service-connected surgical incision of the right heel is properly evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, or whether the previously-assigned evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804 is more appropriate.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary tests should be conducted and all clinical findings reported in detail.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

6.  Schedule the Veteran for an appropriate VA examination, preferably with a nephrologist, in conjunction with the claim for service connection for a kidney disability to determine the nature and likely etiology of the Veteran's kidney disability.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's kidney disability, to include the previously diagnosed polycystic kidney disease with renal failure and renal calculi, had its onset during the Veteran's first period of active service (October 1980 to October 1984) or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner must specifically address the assertion raised that the complaints of flank and back pain, as well as trouble urinating, noted in the Veteran's service treatment records from his first period of active duty (October 1980 to October 1984), were early manifestations of his subsequently diagnosed kidney disease.  A discussion of all laboratory findings dated during the first period of active duty must also be included.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


